DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/29/2021 has been entered.

Terminal Disclaimer
The terminal disclaimer filed on 8/9/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10,292,067 B2 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Arguments
Applicant’s arguments, see pages 8-11, filed 12/29/2021, with respect to claims 1-20 have been fully considered and are persuasive.  The 35 USC § 103 rejections of claims 1-20 have been withdrawn.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Thomas Watson (Registration # 43243) on 8/8/2022.
The application has been amended as follows:

1.	(Previously Presented) An access point device, comprising:
	a processor; and
	a memory that stores executable instructions that, when executed by the processor, facilitate performance of operations, comprising:
		receiving demand data from a group of user equipment served by the access point device, comprising:
			receiving, from a first user equipment of the group, first demand data that indicates a first amount of bandwidth expected to be demanded by the first user equipment over a future time interval; and	
			receiving, from a second user equipment of the group, second demand data that indicates a second amount of bandwidth expected to be demanded by the second user equipment over the future time interval;
	based on the first amount and the second amount, determining aggregate demand data that indicates aggregate demand for bandwidth over the future time interval; and
	transmitting the aggregate demand data to the first user equipment, wherein the aggregate demand data specifies an aggregation of the first demand data received from the first user equipment and the second demand data received from the second user equipment.

2.	(Original) The access point device of claim 1, wherein the future time interval is a first future interval, wherein the first demand data further comprises a third amount of bandwidth expected to be demanded by the first user equipment over a second future interval, and wherein the second demand data further comprises a fourth amount of bandwidth expected to be demanded by the second user equipment over the second future interval.

3.	(Original) The access point device of claim 2, wherein the aggregate demand data is first aggregate demand data, and wherein the operations further comprise, based on the third amount and the fourth amount, determining second aggregate demand data that indicates aggregate demand for bandwidth over the second future interval.

4.	(Original) The access point device of claim 3, wherein the operations further comprise, based on the first aggregate demand data and the second aggregate demand data, determining aggregate average data that indicates an average demand for bandwidth per interval over a defined period comprising the first future interval and the second future interval.

5.	(Original) The access point device of claim 4, wherein the operations further comprise transmitting the aggregate average data to the first user equipment.

6.	(Original) The access point device of claim 4, wherein the first future interval and the second future interval have a fixed duration of between one second and five seconds.

7.	(Original) The access point device of claim 4, wherein the defined period, comprising the first future interval and the second future interval, comprises between five and twenty intervals and has a fixed duration of between five second and 100 seconds.

8.	(Original) The access point device of claim 1, wherein the operations further comprise, in response to determining that the aggregate demand for bandwidth over the future time interval is greater than an average demand for bandwidth per interval, determining that the future time interval is a high demand interval.

9.	(Original) The access point device of claim 8, wherein the operations further comprise transmitting to the first user equipment a high demand indicator that indicates the future time interval is a candidate interval for reducing the first amount during a demand rescheduling procedure performed by the first user equipment.

10.	(Original) The access point device of claim 1, wherein the operations further comprise, in response to determining that the aggregate demand for bandwidth over the future time interval is less than an average demand for bandwidth per interval, determining that the future time interval is a low demand interval.

11.	(Original) The access point device of claim 10, wherein the operations further comprise transmitting to the first user equipment a low demand indicator that indicates the future time interval is a candidate interval for increasing the first amount during a demand rescheduling procedure performed by the first user equipment.

12.	(Currently Amended) A non-transitory machine-readable medium, comprising executable instructions that, when executed by a processor, facilitate performance of operations, 
	receiving demand data from a group of user equipment served by an access point device, comprising receiving, from a first user equipment of the group, first demand data that indicates a first amount of bandwidth expected to be demanded by the first user equipment over a future time interval and receiving, from a second user equipment of the group, second demand data that indicates a second amount of bandwidth expected to be demanded by the second user equipment over the future time interval;
	based on the first amount and the second amount, determining aggregate demand data that indicates aggregate demand for bandwidth over the future time interval; and
	transmitting the aggregate demand data to the first user equipment, wherein the aggregate demand data specifies an aggregation of the first demand data received from the first user equipment and the second demand data received from the second user equipment.

13.	(Previously Presented) The non-transitory machine-readable medium of claim 12, wherein the future time interval is a first future interval, wherein the first demand data further comprises a third amount of bandwidth expected to be demanded by the first user equipment over a second future interval, and wherein the second demand data further comprises a fourth amount of bandwidth expected to be demanded by the second user equipment over the second future interval.

14.	(Previously Presented) The non-transitory machine-readable medium of claim 13, wherein the aggregate demand data is first aggregate demand data, and wherein the operations further comprise, based on the third amount and the fourth amount, determining second aggregate demand data that indicates aggregate demand for bandwidth over the second future interval.

15.	(Previously Presented) The non-transitory machine-readable medium of claim 14, wherein the operations further comprise, based on the first aggregate demand data and the second aggregate demand data, determining aggregate average data that indicates an average demand for bandwidth per interval over a defined period comprising the first future interval and the second future interval.

16.	(Previously Presented) The non-transitory machine-readable medium of claim 15, wherein the operations further comprise transmitting the aggregate average data to the first user equipment.

17.	(Previously Presented) A method, comprising:
	receiving, by a device comprising a processor, demand data from a group of user equipment served by an access point device, comprising receiving, from a first user equipment of the group, first demand data that indicates a first amount of bandwidth expected to be demanded by the first user equipment over a future time interval and receiving, from a second user equipment of the group, second demand data that indicates a second amount of bandwidth expected to be demanded by the second user equipment over the future time interval;
	in response to the receiving the demand data, determining, by the device, aggregate demand data that indicates aggregate demand for bandwidth over the future time interval; and
	transmitting, by the device, the aggregate demand data to the first user equipment, wherein the aggregate demand data specifies an aggregation of the first demand data received from the first user equipment and the second demand data received from the second user equipment.

18. (Previously Presented) The method of claim 17, further comprising generating, by the device, average data that indicates an average demand for bandwidth per interval over a defined period comprising multiple future time intervals, wherein the multiple future time intervals comprises the future time interval.

19. (Original) The method of claim 18, further comprising transmitting, by the device, the average data to the first user equipment.

20. (Original) The method of claim 18, further comprising: based on comparing the aggregate demand to the average demand, determining, by the device, the future time interval is a candidate for demand shifting in connection with a demand rescheduling procedure performed by the first user equipment; and transmitting a candidate indicator, identifying the future time interval as the candidate, to the first user equipment.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
	Applicant’s invention is drawn to an access point device, a non-transitory machine-readable medium, and a method to receive demand data from all or a portion of the set of mobile devices, aggregate demand data, and collaborate and/or share the traffic information among all mobile devices that connect to that cell, to smooth peaks or troughs of traffic throughput.
	Applicant’s independent claim 1 recites, inter alia, an access point device as defined in the specification (para. 25-29 and Fig. 1) receiving demand data from a group of user equipment comprising receiving, from a first user equipment of the group, first demand data that indicates a first amount of bandwidth expected to be demanded by the first user equipment over a future time interval (para. 27 and Fig. 1); and receiving, from a second user equipment of the group, second demand data that indicates a second amount of bandwidth expected to be demanded by the second user equipment over the future time interval (para. 27 and Fig. 1); based on the first amount and the second amount, determining aggregate demand data that indicates aggregate demand for bandwidth over the future time interval (para. 28 and para. 39 and Fig. 1); and transmitting the aggregate demand data to the first user equipment, wherein the aggregate demand data specifies an aggregation of the first demand data and the second demand data (para. 29 and para. 56 and Fig. 1).  Applicant’s independent claim 1 comprises a particular combination of elements, which is neither taught nor suggested by the prior art.
	Independent claim 12 is interpreted and allowed for the same reason as set forth in claim 1.
	Independent claim 17 is interpreted and allowed for the same reason as set forth in claim 1.
	Accordingly, applicant’s claims are allowed for these reasons and for the reasons recited by applicant in the remarks filed 12/29/2021.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

	Misra et al. (US 2015/0189024 A1) discloses implementations of collaborative bandwidth sharing
	Dawson et al. (US 2008/0300890 A1) discloses price offerings for bandwidth-sharing ad hoc networks.
	Raleigh et al. (US 2019/0260879 A1) discloses a system and method for providing user notifications.
	Smith et al. (US 2017/0195891 A1) discloses methods and systems for using location based service information to enable self-realized leases.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE L PEREZ whose telephone number is (571)270-7348. The examiner can normally be reached M-F 11 am - 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on (571) 272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/J.L.P./Examiner, Art Unit 2474   

/MICHAEL THIER/Supervisory Patent Examiner, Art Unit 2474